Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10/29/2021 has been entered. Claims 3-4 have been cancelled. Claims 1, 5, 16 and 20 have been amended. Therefore, claims 1-2 and 5-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pass, US (2011/0279347) in view of Franceschino, US (2017/0343156).
In regards to claim 1 Pass discloses:
A high capacity platform (Figs. 1B, 2A, 2B), the platform comprising: a frame (10; fig.1B), the frame comprising: an elongate, hollow tubular main support member (12) of rectangular cross-section (as shown in fig. 1B), the main support member having a length, a width, and a height (fig. 1B); and a plurality of elongate, auxiliary support members (14L, 14R, 16L, 16R) attached orthogonally to the main support member (fig. 1B), each auxiliary support member having a length, a width, and a height (fig. 1B); a mounting plate (18) coupled to an end (right hand side end of 12) of the main support 

    PNG
    media_image1.png
    159
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    578
    media_image2.png
    Greyscale

In regards to claim 1 Pass does not disclose the plurality of elongate auxiliary support members are hollow tubular.
However, Franceschino teaches the plurality of elongate auxiliary support members are hollow tubular (see annotated drawings of fig. 1). To further clarify, element 106B fig. 1 of Franceschino is likened to the elongate, hollow tubular main 

    PNG
    media_image3.png
    640
    726
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize hollow tubular support members for the plurality of elongate auxiliary support members as taught by Franceschino in place of the L-shaped auxiliary support members of Pass since one of ordinary skill in the art would recognize that such design would provide for a more sturdy structure where the load/overall weight would be carried by a more stable cross-
In regards to claim 1 Pass and Franceschino do not teach the main support member has a greater height than width. However, it would have been an obvious matter of design choice to modify the main support member to have a greater height than width since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A person of ordinary skill in the art would find that: since the load on the platform assembly is a vertical load applied from the top surface of the platform, having the main support member of a greater height than width would provide more support for the personnel and equipment carried by the platform assembly. 
In regards to claim 2 Pass discloses the main support member has a length in the range of about 40 inches to about 60 inches (43 inches; paragraph [0034] excerpt below), a width in the range of about 2 inches to about 4 inches (paragraph [0029] excerpt below), and a height in the range of about 4 inches to about 8 inches (paragraph [0029] excerpt below).

    PNG
    media_image4.png
    117
    702
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    194
    715
    media_image5.png
    Greyscale

In regards to claim 5 Pass discloses the main support member has a height in the range of about 4 inches to about 8 inches (paragraph [0029] excerpt below) and a width in the range of about 2 inches to about 4 inches (paragraph [0029] excerpt below).

    PNG
    media_image5.png
    194
    715
    media_image5.png
    Greyscale

In regards to claim 6, and following the modification above, one of ordinary skill in the art would find that a height to width ratio of 2:1 would provide result in the predictable function of providing more support for the personnel and equipment carried by the platform assembly. 
In regards to claim 7 Pass discloses the plurality of auxiliary support members (14L, 14R, 16L, 16R) include at least two front auxiliary support members (16L, 16R) and at least two back auxiliary support members (14L, 14R), the at least two front auxiliary support members being spaced apart from the at least two back auxiliary support members a distance longitudinally along the length of the main support member (as shown in fig. 1B).

	In regards to claim 9 Pass discloses the platform is formed of a weldment (abstract; excerpt below).

    PNG
    media_image6.png
    470
    579
    media_image6.png
    Greyscale

	In regards to claim 10 Pass discloses the platform comprises galvanized steel (paragraph [0033] excerpt below).

    PNG
    media_image7.png
    113
    578
    media_image7.png
    Greyscale

In regards to claim 11 Pass discloses the mounting plate (18) is configured to be mounted to a mounting structure (64; fig. 7B).


    PNG
    media_image8.png
    499
    528
    media_image8.png
    Greyscale

	In regards to claim 13 Pass discloses the grating edge members (20L, 20R) are angled relative to a longitudinal axis of the back auxiliary support members (14L, 14R) (as shown in fig. 1B).
In regards to claim 14, while figure 1B of Pass suggests the grating edge members are each at an angle in a range of about 20 degrees to about 60 degrees; Pass does not explicitly disclose the grating edge members are each at an angle in a range of about 20 degrees to about 60 degrees. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the grating edge members are each at an angle in a range of about 20 degrees to about 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the 
	In regards to claim 15 Pass does not explicitly disclose the platform is configured to support a load weight of about 100 pound to about 3600 pounds. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the platform of Pass configured to support a load weight of about 100 pound to about 3600 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that a range of about 100 pound to about 3600 pounds would be required for supporting personnel and equipment such as welders, tool boxes, generators, etc. 

	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pass, US (2011/0279347) in view of Franceschino, US (2017/0343156) in further view of Noble, US (5787673).
In regards to claim 16 Pass discloses:
	A high capacity cage mount assembly (fig. 8B), comprising: 
(a) a cage mount (78s, 76s, 56s, 46s; fig. 8B), the cage mount comprising: (i) at least three top pipes (78s), wherein the top pipes are oriented such that each top 
(b) a plurality of platforms (26s), each platform comprising: 
(i) a frame (10; fig.1B), the frame comprising: (1) an elongate, hollow main support member (12) of rectangular cross-section (as shown in fig. 1B), the main support member having a length, a width, and a height (fig. 1B); and (2) a plurality of elongate, auxiliary support members (14L, 14R, 16L, 16R) attached orthogonally to the main support member (fig. 1B), each auxiliary support member having a length, a width, and a height (fig. 1B); (ii) a mounting plate (18) coupled to an end (right hand side end of 12) of the main support member (12); (iii) at least two grating edge members (20L and 20R) coupled to the auxiliary support members (fig. 1B); and (iv) a grating (28; fig. 2A), wherein the grating is supported by the two grating edge members (paragraph [0034] excerpt below), the auxiliary support members, and the main support member; and 
 (e) a plurality of bottom mounting brackets (see annotated drawings) configured to be secured to the mounting structure (fig. 8B), wherein the auxiliary support members of each platform are configured to be secured to at least two of the bottom pipes (46s) of the cage mount and the mounting plate of each platform is configured to be secured to a respective bottom mounting bracket (fig. 8B).

However, Franceschino teaches the plurality of elongate auxiliary support members are hollow tubular (see annotated drawings of fig. 1). To further clarify, element 106B fig. 1 of Franceschino is likened to the elongate, hollow tubular main support member (12) of Pass and hence it is properly and equivalently analogous to liken the elements pointed to in the annotated drawings below to the plurality of elongate auxiliary support members (14L, 14R, 16L, 16R) of Pass.

    PNG
    media_image3.png
    640
    726
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize hollow tubular support members for the plurality of elongate auxiliary support members as taught by Franceschino in place of the L-shaped auxiliary support members of Pass since one of ordinary skill in the art would recognize that such design would provide for a more 
In regards to claim 16 Pass and Franceschino do not teach a plurality of top mounting brackets.
However, Noble teaches (c) a plurality of top mounting brackets (see annotated drawings below) configured to be secured to a mounting structure (19; equivalent to 64 of Pass); (d) a plurality of support braces (see annotated drawings below), each support brace extending between and coupled to a top pipe (57 equivalent to 78 of Pass) and a top mounting bracket (as shown in fig. 1, 1A of Noble; reproduced below).

    PNG
    media_image9.png
    638
    753
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    427
    419
    media_image10.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the top mounting brackets taught by Noble onto the cage assembly of Pass for its predictable result of providing a more sturdy and stable structure by having the top pipes attach to the mounting structure in addition to the bottom pipes. 
In regards to claim 16 Pass and Franceschino and Noble do not teach the main support member has a greater height than width. However, it would have been an obvious matter of design choice to modify the main support member to have a greater height than width since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A person of ordinary skill in the art would find that: since the load on the platform assembly is a vertical load applied from the top surface of the 
	In regards to claim 17 Pass discloses the plurality of platforms comprises three platforms (26s; fig. 8B).
	In regards to claim 18 Pass discloses the mounting structure is a monopole antenna (64) (paragraph [0003] excerpt below).

    PNG
    media_image11.png
    186
    595
    media_image11.png
    Greyscale

In regards to claim 19 Pass does not explicitly disclose the cage mount assembly is configured to support a total vertical load of up to about 5300 pounds. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the cage mount assembly of Pass configured to support a total vertical load of up to about 5300 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that a total vertical load of up to about 5300 pounds would be required for supporting personnel and equipment such as welders, tool boxes, generators, etc.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pass, US (2011/0279347) in view of Franceschino, US (2017/0343156).
In regards to claim 20 Pass discloses:


    PNG
    media_image1.png
    159
    591
    media_image1.png
    Greyscale

In regards to claim 20 Pass does not disclose the plurality of elongate auxiliary support members are hollow tubular.
However, Franceschino teaches the plurality of elongate auxiliary support members are hollow tubular (see annotated drawings of fig. 1). To further clarify, element 106B fig. 1 of Franceschino is likened to the elongate, hollow tubular main 

    PNG
    media_image3.png
    640
    726
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize hollow tubular support members for the plurality of elongate auxiliary support members as taught by Franceschino in place of the L-shaped auxiliary support members of Pass since one of ordinary skill in the art would recognize that such design would provide for a more sturdy structure where the load/overall weight would be carried by a more stable cross-sectional tube and in addition for manufacturing, one would only require one kind of tubes/pipes which would be more economic to produce/manufacture/purchase in bulk.
In regards to claim 20 Pass and Franceschino do not teach the main support member has a greater height than width. However, it would have been an obvious . 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive:
Applicant argues “Applicant submits that the cited references fail to teach or suggest the claimed invention or provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Pass to achieve the invention as claimed … the Office Action contends that it would have been an obvious matter of design choice to modify the main support member to have a greater height than width. Yet, there is no teaching in the cited references suggesting such motivation…the rectangular cross-section of the main support member recited in the claims, and in particular, the height-to-width radio of the main support member, allows the platform of the present invention to support heavier vertical load weights than prior platforms such as the "six-sector" platform described in Pass … The greater height-to-width ratio of the claimed invention provides more strength and stiffness in the vertical direction”; .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634